DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koros (U.S. Patent 5,795,291).
	Koros discloses a device (for example see Figures 5 and 6) comprising a sternal ascender, an indicator handle (100) removably coupled to the sternal ascender, an actuator drive (144) pivotably coupled to the indicator handle, and a housing (130) coupled to the actuator drive. The ascender includes a panel (150), a support beam (152) traversing the panel, and a post (160) coupled to a proximal end of the panel, wherein the indicator handle further comprises a mounting slot and recess (117) to receive the post and wherein the indicator handle is substantially parallel to the panel of the sternal ascender (the height and width dimensions of element 100 are parallel to the height and width dimensions of element 150) and wherein a distal end of the indicator handle (the portion with element 117) is aligned with a distal end of the panel ascender (the portion opposite element 160). The actuator drive further comprises a linear rack (138) and the housing further comprises a cylindrical gear (36) that engages the linear rack. Koros further discloses the device wherein the panel includes a plurality of textural features (the slots shown in element 150 are being interpreted as textural features). Koros further discloses the device wherein the proximal end of the panel includes a notch (the spaces between the fingers are interpreted as notches).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koros (U.S. Patent 5,795,291) in view of Jones (U.S. Publication 2007/0238932).
 	Koros discloses the invention as claimed (see above) except for the post comprising an alignment key with an angular alignment feature and the mounting slot and recess being configured to receive the alignment key with the alignment feature. Koros discloses the invention as discussed above wherein the sternal ascender and the indicator handle are coupled by a mechanism including a post and a mounting slot and recess in order to attach the sternal ascender to the indicator handle. Jones teaches a device (for example see Figure 5) comprising a sternal ascender (40) and an indicator handle (50) coupled by a mechanism, wherein the mechanism includes a post (45) having an alignment key with an angular alignment feature (the post 45 is a dovetail shaped connector wherein the middle portion of the dovetail is the angular alignment feature) and a mounting slot and recess (see Figure 3b; see paragraphs 60-63) for receiving the alignment key and angular alignment feature in order to attach the sternal ascender to an indicator handle. Because both the device of Koros and the device of Jones disclose sternal ascenders attached to an indicator handle by a coupling mechanism, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one coupling mechanism for the other in order to achieve the predictable results of attaching a sternal ascender to an indicator handle.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koros (U.S. Patent 5,795,291) in view of Lovell (U.S. Patent 8,974,381).
The device of Koros discloses the invention as claimed (see above) except for the housing including an instrument adapter. Lovell teaches a device comprising a sternal ascender (112), an indicator handle (124) coupled to the sternal ascender, and a housing (122) coupled to the indicator handle, wherein the housing further includes an instrument adapter (132) in order to couple the device to a surgical table with a locking arm (column 4 lines 46-49). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Koros wherein the housing further comprises an instrument adapter in view of Lovell in order to couple the device to a surgical table with a locking arm. 
Regarding claim 16, the invention of Koros as modified by Lovell discloses the invention as claimed except for the device further comprising a second instrument adapter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Koros as modified by Lovell to further include a second instrument adapter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koros (U.S. Patent 5,795,291) in view of Lovell (U.S. Patent 8,974,381).
Koros discloses a device (for example see Figures 5 and 6) comprising a sternal ascender, an indicator handle (100) removably coupled to the sternal ascender, an actuator drive (144) pivotably coupled to the indicator handle, and a housing (130) coupled to the actuator drive. The ascender includes a panel (150) having a plurality of textural features (the slots in element 150), a support beam (152) traversing the panel, and a post (160) coupled to a proximal end of the panel, wherein the actuator drive further comprises a linear rack (138) and the housing further comprises a cylindrical gear (36) that engages the linear rack. Koros fails to disclose the invention wherein the housing includes two instrument adapters. 
Regarding the housing including an instrument adapter, Lovell teaches a device comprising a sternal ascender (112), an indicator handle (124) coupled to the sternal ascender, and a housing (122) coupled to the indicator handle, wherein the housing further includes an instrument adapter (132) in order to couple the device to a surgical table with a locking arm (column 4 lines 46-49). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Koros wherein the housing further comprises an instrument adapter in view of Lovell in order to couple the device to a surgical table with a locking arm. 
Regarding the housing including two instrument adapters, the invention of Koros as modified by Lovell discloses the invention as claimed except for the device further comprising a second instrument adapter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Koros as modified by Lovell to further include a second instrument adapter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775